Citation Nr: 1727980	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right foot disability, to include tendonitis and tarsal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.

The Veteran originally requested a Board hearing in her March 2010 substantive appeal; however, in a December 2014 statement, the Veteran withdrew her request.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

In March 2015 and June 2016, the Board remanded the case for further development.  The case has returned again to the Board for appellate review.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528 (Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, (entitlement to an increased rating for tinea pedis), the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.
FINDING OF FACT

The evidence of record fails to demonstrate that the Veteran's current right foot disability is a result of service or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability are not met.  38 U.S.C.S. §§ 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, as alluded to in the June 2016 remand, the Board notes that the Veteran's pending claim encompasses two theories of entitlement: (1) aggravation of a preexisting right foot disability related to frostbite, and (2) other non-preexisting right foot disabilities.  The Board will address the preexisting frostbite theory of entitlement first.

When there is an indication that a disorder for which the Veteran seeks service connection preexisted service, the presumption of soundness must be addressed.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.S. § 1132. The term "noted," in 38 U.S.C.S. § 1132, refers to "[o]nly such conditions as are recorded in examination reports. 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  In this regard, the Board finds that frostbite did not manifest in service.  Specifically, in a January 1980 service treatment record (STR), the Veteran complained of cold feet and stated that she had a mild case of frostbite during the year prior.  After evaluating the Veteran, the clinician did not diagnose the Veteran with frostbite; rather, the clinician merely assessed the Veteran with "Cold Feet." In support of this determination, a July 2016 VA foot conditions examination report stated that the Veteran's frostbite condition did not progress at all in service.  Additionally, although the Veteran was competent to report on things she felt and observed at the time-i.e. having cold feet-she does not have the medical knowledge and training to diagnose herself with frostbite.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Relatedly, the record is absent of any current diagnosis for frostbite residuals to the right foot.  As such, the Board may not grant entitlement to service connection on the first theory of entitlement and will proceed to address the Veteran's claim on the other basis discussed above.

In this regard, the Board first finds that the Veteran has a current disability of the right foot.  Specifically, during the pendency of the appeal, she has received the following right-foot diagnoses: tarsal tunnel syndrome; posterior tibial tendon dysfunction; plantar fasciitis; equinus; Achilles tendinosis; Achilles tendinitis; small dorsal and plantar calcaneal heel spurs; pes planus; and peroneal tendonitis.

Next, the Board finds an in-service incurrence of right foot injury.  In addition to the January 1980 "Cold Feet" incident discussed above, in June 2015, the Veteran described heavy marching while in service.  As discussed above, the Veteran is competent to report on things she experienced, including marching during military service.  Layno, 6 Vet. App. at 470.  As such, the remaining question is whether the Veteran's current right foot disability is related to her service experience.

On this question, after reviewing the record, the Board finds no nexus between the Veteran's current right foot disability and service.  As such, the Board will deny the claim.

At the outset, the Board acknowledges that the Veteran was first afforded a VA examination in May 2015.  However, in the June 2016 remand, the Board determined that it was inadequate for adjudicative purposes because (1) it was conducted by a physician's assistant instead of a physician, and (2) it was based on an inaccurate factual premise.

Turning back to the evidence of record, the Veteran subsequently was afforded another VA examination as to her pending right foot claim in July 2016.  During this examination, the Veteran stated that in service she began having pain in her feet and hips.  She mentioned the "Cold Feet" incident discussed above and stated that she had pain in her feet when marching in service.  

The Veteran then stated that she had had problems with her feet ever since service and that she developed more pain in her right foot at some point in the 2000s.  She then described symptoms of right foot pain, nighttime foot cramping, and right ankle pain.  Lastly, the Veteran stated that she wore custom ankle braces and that she worked as a veterans' representative volunteer after a career in the United States Postal Service (Postal Service).

After examining the Veteran, the examiner provided the following diagnoses: (1) bilateral pes planus; (2) bilateral plantar fasciitis; and (3) posterior tibial tendinitis of both feet.  The examiner also noted other right foot conditions of (1) bilateral mild peroneal tendinitis, and (2) possible right-sided tarsal tunnel syndrome.  The examiner then opined that it was more likely that the Veteran's current right foot pain was due to other factors not related to military service.  In support of her opinion, the examiner noted the Veteran's Postal Service career, a history of being overweight, and a lack of documented treatment for a right foot condition from 1981 until 2008.

In March 2017, the examiner provided an addendum to her July 2016 opinion.  In the March 2017 addendum, the examiner stated that the Veteran did not seek treatment for plantar fasciitis in service and that the Veteran did not seek treatment for her right foot until 2008-approximately 26 years after service.  In regard to additional diagnoses noted in the record-posterior tendon dysfunction and peroneal tendinitis-the examiner stated that these additional diagnoses were first provided in 2016, 34 years after completion of service.  Due to the long timespan between discharge and diagnosis, the examiner opined that posterior tendon dysfunction and peroneal tendinitis were less likely than not related to service.

In determining the probative value to be assigned to medical opinions, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In the instant case, the Board finds the VA examiner's July 2016 opinion and March 2017 addendum to be highly probative.  The examiner reviewed the Veteran's claims file and conducted an in-person examination, noting the Veteran's subjective complaints regarding her right foot as well as the Veteran's subjective medical history.  

Next, the examiner provided a fully-articulated opinion that the Veteran's current right foot condition was not related to military service.  The examiner did not couch her opinion in speculative or vague language.  

Lastly, the examiner provided sufficient reasoning to support her opinion.  Specifically, the examiner noted: (1) the Veteran's history of being overweight; (2) a prior career at the Postal Service; and (3) a lack of treatment for a right foot condition until 2008.  

The Board is cognizant that the Veteran disagrees with certain factual premises upon which the VA examiner's opinions were based.  Specifically, in a June 2015 statement, the Veteran stated that she had right foot pain since service regardless of her weight.  Next, as reported by her representative in October 2014 argumentation, the Veteran contended that complaints regarding her right foot were noted on prior VA examinations which led to her being service connected for tinea pedis and a left hip disability, thus undermining the VA examiner's statements that the first documented medical treatment for a right foot disability occurred in 2008.

In connection with prior claims relating to tinea pedis and a left hip disability, the Veteran was given VA examinations in March 2003, December 2001, and April 1989.  Complaints regarding the Veteran's right foot are absent from all of these examination reports.   In fact, in the April 1989 VA examination report's medical history section, the Veteran herself specifically described only left foot pain.

Additionally, the Board finds the examiner's statement regarding documentation of post-service treatment to be accurate.  Specifically, the Veteran's first documented treatment for a right foot condition-separate from complaints of tinea pedis, which is already service connected and affects both feet-occurred in a September 2008 VA treatment record where the Veteran complained of right foot heel tenderness.  In that treatment record, the VA clinician noted possible plantar fasciitis or a right heel spur.

In sum, the Board respectfully disagrees with the Veteran's statements as to the duration and documentation of a right foot disability as they are inconsistent with the other evidence submitted on her behalf.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  As the July 2016 and March 2017 VA examiner's opinions are the only competent, adequate etiological opinions of record, the Board finds that there presently is no link between the Veteran's current right foot disability and service.  As such, the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Entitlement to service connection for a right foot disability, to include tendonitis and tarsal tunnel syndrome, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


